Citation Nr: 0733665	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-29 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-operative 
residuals of right testicular cancer.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from July 1954 to June 1956 
and again from February 1964 to March 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that the veteran's post-operative residuals of a 
right testicular tumor are causally related to his first 
period of active service.

2.  Post-operative residuals of a right testicular tumor pre-
existed the veteran's second period of active service, and 
has not been shown by competent evidence to have been 
chronically aggravated by such service.


CONCLUSION OF LAW

Post-operative residuals of a right testicular tumor were not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of an August 2002, September 2002, April 2004, and March 2006 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence, requested 
that he submit any additional evidence in his possession 
pertaining to the claim, and provided the veteran with notice 
of the type of evidence necessary to establish a disability 
rating or effective date in the event of award of the benefit 
sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letter was harmless error.  
Although the notice to the appellant was completed after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  


With regard to the duty to assist, the claims file contains 
the veteran's service medical records from the veteran's 
second period of service, VA treatment records, and VA 
examination reports. The Board notes that the record does not 
contain service medical records from the veteran's first 
period of service.  Requests were made to the National 
Personnel Records Center (NPRC) for the veteran's service 
medical records, but no records were on file.  The Board is 
mindful that, in a case such as this, where service medical 
records are unavailable, there is a heightened obligation to 
explain our findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.  

The claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) (2007).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2007).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability. See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

The veteran asserts that service connection is warranted for 
post-operative residuals of a right testicular tumor.  
According to the veteran, during an infiltration course 
during his basic training, he suffered bruises on his 
testicles after scrambling over rocks on his stomach to get 
past a firing zone to the safe area.  He further related that 
in 1955, he developed spermatoceles on his testicles that had 
to be surgically removed.  The veteran believes that the 
injury to his testicles during basic training during his 
first period of service resulted in the growth of the 
spermatoceles and later caused the cancerous tumor of his 
right testicle, which had to be removed in 1959.

In order to establish service connection on a direct basis, 
the veteran must provide evidence of a current disability, an 
in-service injury or disease, and a nexus between the current 
disability and the in-service injury or disease.  The record 
demonstrates that in 1959, in between the veteran's first 
period of active service from July 1954 to June 1956 and his 
second period of active service from February 1964 to March 
1964, his right testicle was removed due to testicular 
cancer.  However, the record does not reflect that the 
veteran ever suffered an injury to his testicles during basic 
training during his first period of service.  The Board 
recognizes that the veteran's service medical records from 
his first period of service have been reported to be 
unavailable.  However, in this particular case, the lack of 
such records is immaterial as the veteran, during his 
September 2006 VA Travel Board hearing, testified that he did 
not seek treatment for his testicular injury.  According to 
the veteran, "It wasn't to a point where I needed, you know, 
emergency care or anything, they were just bruised.  And I 
didn't report it because we were told to be tough, you 
know."(Transcript (T.) at page (pg.) 3).

As to the etiology of the veteran's testicular cancer, in a 
November 2003 letter, Dr. W. C. H., who reported he had 
become acquainted with the veteran in 1954, when the veteran 
was a patient at the hospital at Fort George Meade, Maryland, 
indicated that it was his opinion "that the malignant lesion 
of the testicle and the injury sustained during the course of 
duty were directed related, although the relationship between 
the two cannot definitely be proven."

However, in July 2006, a VA examiner, after an examination of 
the veteran and a review of his claims file, opined that the 
veteran's cancer was not the type that would be caused by an 
injury with subsequent spermatocele surgery.  According to 
the examiner, "Medical research does not support the 
possibility that carcinomas are cause[d] by trauma or 
surgery."

With respect to whether the veteran's cancer was a slow 
growing cancer that could have begun during the veteran's 
first period of service, the examiner indicated that he could 
not resolve the issue without resorting to mere speculation.  
According to the examiner:

The natural history of teratocarcinomas 
is variable.  As quoted from a standard 
oncology reference below, the natural 
history tends to be more aggressive and 
likened to embryonal cell carcinomas, 
which therefore would make it unlikely 
that the cancer began during the 
veteran's first period of service.  
However, especially because the natural 
history is variable and intermediate 
between more indolent teratomas and 
embryonal cell carcinomas, it cannot be 
completely ruled out that the cancer 
began during this first period of 
service.

In weighing all of the medical evidence of record, the Board 
observes that Dr. W.C. H., unlike the July 2006 VA examiner, 
did not review the veteran's service medical records or 
provide any clinical rationale to support his opinion.  The 
Court has held that that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  See, Grover v. 
West, 12 Vet. App. 109, 112 (1999).  It has also held that a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty and that a medical 
opinion is inadequate when unsupported by clinical evidence.  
See, Bloom v. West, 12 Vet. App. 185, 187 (1999).  See also, 
Black v. Brown, 5 Vet. App. 177, 180 (1995). 

Thus, in determining whether the veteran's testicular cancer 
was related to his first period of service, including a 
reported testicular injury in 1954, the Board finds that the 
July 2006 VA examination report provides more supporting 
clinical data and rationale against an etiological 
relationship than the private, November 2003 opinion in 
support of such a relationship, and thus has more probative 
value.  Therefore, the Board concludes that the preponderance 
of the evidence does not establish that there is an 
etiological relationship between the veteran's right 
testicular cancer and his reported 1954 incident that bruised 
his testicles or any other incident of his first period of 
service from July 1954 to June 1956.

The Board notes that the evidence of record demonstrates that 
the veteran's testicular cancer clearly and unmistakably pre-
existed his second period of service from February 1964 to 
March 1964.  In this regard, the Board notes that the record 
contains private treatment records dated in 1959 showing 
treatment for right testicular cancer. The record also 
contains a June 1963 report of medical examination that 
documents the fact that the veteran's right testicle had been 
removed.

Thus, the question becomes whether or not the veteran's post-
operative residuals of a right testicular tumor were 
aggravated by service, and whether any such aggravation was 
due to service or the natural progression of the condition.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b)(2007).  In this 
regard, in a March 1964 report of medical examination, the 
veteran reported a history of a right side testicular tumor 
and that the testicle had been removed in 1959.  He also 
reported that he had received treatment for 90 days after the 
operation and that he had not had any trouble since that 
time.  Additionally, a March 1964 service medical record 
reflects that the veteran underwent a urology consult.  The 
examining physician reported that the veteran was completely 
asymptomatic and that there was no recurrence of the tumor.  
He also indicated that the veteran reported feeing well, had 
no weight loss, and had a good appetite.  The examiner 
further noted that a physical examination did not show 
adenopathy.

Based on these findings, which reflect that the veteran was 
completely asymptomatic and had no recurrence of tumors, the 
Board concludes that the preponderance of the competent 
clinical evidence of record is against a finding that the 
veteran's pre-existing post-operative residuals of a right 
testicular tumor worsened and were chronically aggravated by 
his second period of active service from February 1964 to 
March 1964.

In conclusion, although the veteran asserts that his post-
operative residuals of a right testicular tumor is related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
of record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's post operative residuals of a 
right testicular tumor are related to his active military 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2007), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for post-operative residuals of 
a right testicular tumor and the claim must be denied.


ORDER

Entitlement to service connection for post-operative 
residuals of a right testicular tumor is denied.

____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


